Citation Nr: 1236663	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-19 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to December 1975.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office.

As support for this and other claims, the Veteran testified at a hearing at the RO in September 2009 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.

In an April 2010 decision, the Board determined that new and material evidence had not been received to reopen claims of entitlement to service connection for an acquired psychiatric disorder and hypertension.  The Board also denied claims of entitlement to service connection for a recurring wound and chronic pain, as well as for a neck disorder.  However, the Board instead reopened claims for bilateral knee and low back disorders because there was new and material evidence concerning these other claims, but the Board then remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

After completion of that requested development, in a September 2011 decision, the AMC granted the claim for service connection for the bilateral knee disorder, specifically, for left and right knee arthritis, with each knee separately evaluated as 10-percent disabling retroactively effective from April 25, 2006.  So only the claim for service connection for a low back disorder remained since the AMC continued to deny this claim in an October 2011 supplemental statement of the case (SSOC).


In April 2012, after receiving the file back from the AMC for further appellate consideration of this remaining claim for service connection for a low back disorder, and determining this claim required still more development, the Board requested a medical expert opinion from a specialist in neurosurgery or ortho spine surgery with the Veterans Health Administration (VHA).  The VHA medical expert designated to provide this opinion responded in July 2012.  He is the Director of Orthopedic Clinics at the Hines VA Medical Center (VAMC) in Chicago, Illinois, and Assistant Clinical Professor of Orthopedic Surgery and Rehabilitation at Loyola University Medical Center.  The Board sent the Veteran a copy of this expert medical opinion in August 2012 and gave him 60 days to submit additional evidence and/or argument in response to it.  See 38 C.F.R. § 20.903.  He indicated on the enclosed Medical Opinion Response Form, however, which he rather immediately submitted later in August 2012, that he had no further argument or evidence to submit, and that he resultantly wanted the Board to immediately proceed with the adjudication of his appeal.  His representative here at the Board since has submitted additional argument in September 2012.


FINDINGS OF FACT

1.  The Veteran received a parachutist badge, so presumably made repeated jumps during his military service as he alleges, but his service treatment records (STRs) are completely unremarkable for any complaints or findings referable to his low back, including as a residual of this type of activity and responsibility.

2.  The most probative (competent and credible) evidence indicates his current low back disorder is unrelated to his military service, including especially to his repeated parachute jumps; this disorder was first shown many years later, long after the conclusion of his service, and does not date or relate back to his service.



CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

To this end, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice should include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704. The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why an error was harmless, rather than requiring the appellant, as the pleading party, to show the error was harmful.  Id., at 1705 -06. The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case. Id. 


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial." Vazquez-Flores, 22 Vet. App. at 46. See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2006.  The letter informed him of the evidence required to substantiate his several claims at the time and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by discussing the downstream disability rating and effective date elements of his claims.  As well, that letter was sent prior to the RO's initial unfavorable decision on his claims, including this low back disorder claim in April 2007, so in the preferred sequence.  See again Pelegrini II, Mayfield IV and Prickett, supra.  He therefore has received all required VCAA notice.

VA also fulfilled its duty to assist him with this claim by obtaining all potentially relevant evidence in support of this claim that is obtainable, and therefore appellate review of this claim may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  And he has personally submitted private treatment records and other VA treatment records.  Therefore, the Board is satisfied the RO has made reasonable efforts to obtain any identified medical records.  Significantly, he has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  As already alluded to, the Board recently sent him a copy of the VHA medical expert opinion in August 2012 and gave him 60 days to submit additional evidence and/or argument in response to it.  See 38 C.F.R. § 20.903.  He indicated on the enclosed Medical Opinion Response Form, however, which he rather immediately submitted later in August 2012, that he had no further argument or evidence to submit, and that he resultantly wanted the Board to immediately proceed with the adjudication of his appeal.  His representative here at the Board since has submitted additional argument in September 2012.  So seemingly even by their admission, there is no remaining evidence that needs to be obtained.

In addition to obtaining that VHA medical expert opinion, VA provided the Veteran compensation examinations for a medical nexus opinion concerning whether his claimed disorder is attributable to his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Following and as a result of the Board's April 2010 remand of this claim, VA compensation examinations were performed in July 2010 and August 2011 for a medical nexus opinion concerning the etiology of this claimed disability, including especially in terms of the likelihood it is related or attributable to the Veteran's military service or dates back to his service.  The Board additionally obtained the VHA medical expert nexus opinion in July 2012 after determining the opinions obtained on remand were insufficient to decide the claim.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself commits error in failing to ensure this compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, though, the Board has rectified all deficiencies in the medical nexus opinions from the VA compensation examinations by obtaining the additional medical nexus opinion from the VHA medical expert.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Degenerative joint disease (i.e., arthritis) is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board must analyze the probative value of the evidence for and against the claim, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for rejecting or accepting any material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran attributes his current low back disorder to repeated parachute jump landings as a paratrooper during his military service.

His DD Form 214, Report of Separation from Active Service, shows he received a parachutist badge, so confirming he participated in this type of activity during his military service.  It still has to be shown his low back disability is a result or consequence of that activity, however, and not instead the result of other unrelated factors or causes.  His STRs are unremarkable for any complaints or findings referable to his low back.  His military service ended in December 1975.

Even many years later, in July 1990, when filing an application for VA compensation or pension benefits (see his VA Form 21-526), he again had no complaints referable to his low back.


Post-service VA treatment records, however, show a contemporaneous November 1990 complaint of back pain.  Low back motion was reported in February 1991.  During a July 1993 VA medical examination, he reported falls as a paratrooper in service, but the pertinent examination diagnosis referenced his knees, not his back. 

In October 1995, during a VA compensation examination, he reported a 20-year history of low back pain.  An X-ray of his back, however, was negative, and the back pain was described as likely mechanical.

During a November 2005 VA examination, he reported that his problems began after jumping out of aircraft in service, and that repeated impact had resulted in chronic back pain.  He reported a persistent problem since service.  In January 2006, he received private medical treatment after lifting a garden hose.  An X-ray of his back was again negative, however, but an MRI later that same year, in September 2006, revealed mild desiccation at L4-5.

In a July 2010 medical nexus opinion, a VA physician reported reviewing the claims file for the pertinent medical and other history.  This commenting VA physician indicated that she did not believe there was sufficient evidence to suggest the Veteran's low back pain could be reasonably linked to his military service, and that to do so would be resorting to speculation since there were no documented complaints of back pain in his military records.  She went on to state that the first recorded instance of low back pain was in 2006, so long after service, and even then associated with a lifting injury, and, therefore, that the onset of low back pain at age 53 was very unlikely related to military service.

A precedent case admonished the Board for relying on medical opinions that similarly were unable to establish the required linkage between the claimed disability and the Veteran's military service, without resorting to mere speculation, as cause for denying his claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Apparently at least partly for this reason, the Veteran subsequently was reexamined by this same VA physician in August 2011.  This examiner referenced her previous extensive review of the claims file and her previous medical opinion concerning the etiology of the Veteran's low back pain.  She again ultimately determined, however, there was insufficient evidence to suggest the low back pain the Veteran had developed could be reasonably linked to his military service and that to do so still would be resorting to speculation since there were no documented complaints of back pain in his military records.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even when not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases, as here, where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, however, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  [See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).]

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


Here, to try and address the deficiencies in the opinions that had been obtained to date, including for more definitive comment on this determinative issue of causation, the Board requested a VHA medical expert opinion in April 2012.  This VHA medical expert responded in July 2012 with his medical nexus opinion concerning the likelihood there is a relationship or correlation between the Veteran's low back disorder and his military service, in particular the likelihood that his low back disorder is consistent with the type of trauma alleged (repeated parachute jumps).  To assist in making this important determination, the Veteran's claims file was reviewed for the pertinent history.  This commenting VA physician, who is the Director of Orthopedic Clinics at the Hines VAMC in Chicago, Illinois, and Assistant Clinical Professor of Orthopedic Surgery and Rehabilitation at Loyola University Medical Center, accepted that the Veteran had participated in parachute jumps during service, although the exact number of jumps he had performed was unavailable.  So this VHA medical expert acknowledged the claimed injury in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

But this VHA medical expert then went on to explain that mechanical low back pain is extremely common in the general population, and that back pain is the second leading symptom initiating a physician visit.  He added that intervertebral disc disease increases with age.  Regarding parachuting injuries, in particular, he accepted that the vast majority of injuries were during landing and, for the lumbosacral spine (low back), it would involve compression forces resulting in a vertebral compression fracture.  Minor asymptomatic compression fractures, he explained, have been noted in parachutists but involve the thoracolumbar junction commonly D12, which is not a pain generator.  He explained that a significant compression fracture would require immediate medical attention and observed that none was documented in the Veteran's STRs.  Also, a compression fracture was not documented by X-ray or MRI.  Accordingly, a landing injury of the type the Veteran is claiming is an unlikely cause of his back complaints.

It was stated that a number of articles reported that spondylolysis occurred in jump instructors at a rate roughly twice the general population, also that acute and probably chronic spondylosis occurs in jump instructors at a rate of twice the population, but that none was documented in the Veteran's STRs.  This VHA medical expert added that the relationship between degenerative disease in parachute jumping is less clear, and that earlier literature suggested there is no relationship.  However, more recent literature - citing the Journal of the Royal Medical Corps (2003) - suggests there may be a correlation between repeated sheer stress (cumulative trauma syndrome) and degenerative conditions of the spine.  This VHA medical expert then goes on to note, however, that the development and severity of degenerative changes of the spine is directly proportional to the number of jumps.  Findings correlating the severity of degenerative changes shown by X-ray and the number of jumps taken was provided. 

This VHA medical expert then commented that the September 2006 MRI study showed L4-L5 mild disc desiccation and that mild desiccation in someone 55 was extremely common, and almost universal in the general population.  The Veteran's low back pain was attributed to mechanical low back pain syndrome.  It was further pointed out that imaging studies in 2006 demonstrating degenerative disc disease at L4/L5 may or may not have represented the Veteran's pain generator, and no pain provocative discography had been performed to confirm this, although its usefulness had been questioned by authorities.  This VHA medical expert said it was conceivable that the lifting injury (garden hose) the Veteran had sustained since service had caused/exacerbated his low back pain.  However, the MRI findings of dissecation represented a normal finding related to normal aging process of the spine and may well have been an incidental finding.

In conclusion, this VHA medical expert surmised that to establish a medical nexus there would have to be STRs documenting treatment for a back condition related to a parachute jump(s); X-ray or other imaging documenting degenerative changes of the spine relatively soon after separation from service, within several years would be reasonable; degenerative changes on imaging would have to be significant; and documentation of at least 200-300 jumps.  For rationale, this VHA medical expert cited the fact that there was no documentation of back treatment in the Veteran's STRs and no documentation of imaging of degenerative changes until 20 years after his separation from service.  Also cited were the fact that the 2006 MRI demonstrated negligible changes, and that the Veteran was not a parachute instructor.  Also relevant was that degenerative disc disease is extremely common in the non-military population.  It was mentioned, as well, that a 1995 VA compensation and pension (C&P) examination report indicated the Veteran stated his back pain began 20 years earlier, but that was the only documentation of back pain beginning around the time of his separation from service.  So, concluded this VHA medical expert, it is less likely than not the Veteran's mechanical low back pain/degenerative disc disease at L4/5 was caused by parachute jumps while in service. 

The preponderance of the evidence is against the claim, as both this VHA medical expert and the VA compensation examiner ultimately disassociated the Veteran's low back disability from his military service and, in particular, from the specific type of activity (repeated parachute jumps) he cites as the source or cause of this present-day disability.  There is no disputing he has a current low back disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim).  Complaints associated with mechanical low back pain date from the mid-1990s, and the MRI finding in 2006 revealed mild desiccation of L4-5 that in July 2012 was clinically assessed as degenerative disc disease (DDD).  Therefore, resolution of this appeal turns instead on whether this current low back disability is attributable to the Veteran's military service - and, again, to the specific type of activity (parachute jumping) alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And it is in this equally critical respect that the evidence simply does not support the Veteran's claim from a factual or medical standpoint.  Although, as mentioned, his DD Form 214 confirms he received a parachutist badge for participating in this type of activity during his military service, his STRs do not show any complaints, findings, treatment or diagnosis referable to his low back, including as a residual of this type of activity and any injury he may have sustained in connection therewith.  This evidence, then, as a whole, while not absolutely determinative of whether he had low back disability in service tends to suggest he did not.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

Post-service records are also unremarkable for complaints of a low back disability until late 1990, when back pain described as mechanical in nature was first reported, then years later DDD at L4-L5 shown by MRI.  That was approximately 15 years after the Veteran's separation from military service, at the earliest.  Moreover, although he at times related having experienced low back pain since his service, the fact that such was not observed or noted during his service means that the concept of continuity of symptomatology following his service is inapplicable.  See 38 C.F.R. § 3.303(b).  This also probative evidence against the notion that his current problems date back to his military service or are attributable to the claimed repeated parachute jumps he had in service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).


The VHA medical expert, who concluded unfavorably, applied valid medical analysis to the significant facts of this specific case in reaching his conclusion.  His opinion was not just based on review of the claims file for the pertinent history but, rather, also on comprehensive discussion of the underlying rationale, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  Instead, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."). See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)  Especially significant is that there are no other medical opinions of record contradicting this VHA medical expert's opinion, as the VA compensation examiner also concluded unfavorably, although less definitively.


Therefore, the most probative medical and other evidence in the file indicates the Veteran's low back disability is not attributable to his military service, including especially the result of his repeated parachute jumps.  And since, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim must be denied. 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


